DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2018/0315953, “Hu”), in view of Song et al. (US 2017/0147117, “Song”).
Regarding claims 1, 12, and 13, Hu teaches a foldable electronic display ([0009]) including an electronic panel (see Fig. 2, element 60, e.g., [0072]), a window that is foldable together with the device around a folding axis and disposed on the panel (see Fig. 2, panel 60 and window or cover member 50, [0068], [0069]), and including a first functional film layer (i.e., a touch sensor or layer 80, [0084]) and a second functional layer ([0084], polarizer functional layer). Hu teaches that the total thickness of the functional stack 75c may be on the range of from 100 to 600 micrometers ([0008]). Hu teaches that the touch layer member 80 (corresponding to the first functional layer) may  disposed closer to the window member than the polarizer film 70 (and therefore the second functional layer is between the first functional layer and the panel; see Fig. 3, below and [0035], [0084] – [0086]). Hu teaches that adhesive layers may connect the touch layer and the polarizing functional layers to one another and to the cover and display panel respectively (see Fig. 3, [0084]). 
    PNG
    media_image1.png
    599
    793
    media_image1.png
    Greyscale
	While Hu teaches the inclusion of a polarizer (e.g., [0042]) and teaches generally that the stack including a polarizer should have high elastic modulus properties (e.g., [0009]), Hu fails to specifically teach that the polarizer has the properties reading on those of the second functional layer. In the same field of endeavor of optical films for use in display devices (e.g., [0005]), Song teaches to include a polarizing protective film having an elastic modulus of between 2 and 7 GPa or more, and a thickness of 5 to 100 micrometers in order to balance the flexibility and hardness of the polarizing plate ([0064], [0065]). Song additionally teaches that it is known to provide a touch panel with an elastic modulus of from 2 GPa to 7 GPa and that doing so balances hardness and flexibility ([0017], [0034]). It therefore would have been obvious to have used the specific polarizer of Song as that of Hu for the benefit of its good flexibility and hardness ([0064], [0065]) and to have modified the elastic modulus and thickness properties of the films of Hu consistent with the teachings of Song in order to balance hardness and flexibility in the layer ([0034]). Further, as described above, Hu teaches that the total thickness of the functional stack 75c may be on the range of from 100 to 600 micrometers ([0008]) and therefore the thickness of the touch layer corresponding to the first layer may be greater than that of the polarizer layer reading on the second layer. Therefore, modified Hu teaches a construction such that the first layer has a greater thickness and lower modulus than the second layer. The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.	With regard to the limitation that the first functional layer have a modulus of between 1000 and 2000 MPa at -20C, Hu teaches generally that adhesive components should experience little change when subjected to various temperatures so as to provide the layer and the device with good thermal resistance (including -40C and up to 85C, [0066]) and it therefore would have been obvious to have adjusted the mechanical properties of the other layers within the display device to commensurately resist a change in modulus due to a change in temperature. That is, it would have been obvious to have adjusted the modulus of the film or panel corresponding to the claimed first functional layer to 2000 MPa throughout the temperature range of -40C to 85C in order to provide the layer and the device with good thermal resistance (Hu, [0066]; Song, [0017], [0034]).
Regarding claims 2-7 and 14-18, modified Hu teaches that the touch panel layer may have a thickness of less than 100 micrometers (e.g., [0075], [0039]; e.g., Fig. 3, wherein the total thickness of the stack 75c less the thickness of the polarizer layer 70 and the adhesive layer [0015], and see Song [0064], [0065], thus leaving the touch layer as having a thickness of from 0 to about 440 micrometers, thus reading on the claimed range of from 50 to 100 micrometers). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. The Examiner notes that the terms “about” qualifying the modulus and thickness ranges at least somewhat broaden the interpretation of these ranges. 	Modified Hu teaches that the touch panel layer may have a modulus on the range of from 2 to 7 GPa (see Song, [0017], thus reading on the modulus requirements of claims 3-6). The Examiner notes that for each of the ranges for the modulus of the first functional layer claimed in claims 2-7 and 14-18, the ranges are open-ended (e.g., for claim 16, “the modulus of the first functional layer is about 100 megapascals or greater” thus permitting a modulus of, for example, “about 1800” megapascals). The Examiner notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. Therefore, the lower bound of 2GPa for the touch panel layer as taught by Song in combination with the teaching that providing lower moduluses may aid in improving the flexibility of the layer (e.g., [0064]) would provide sufficient rationale for the person of ordinary skill in the art to adjust the modulus of the layer to the presently claimed upper end point of “1800 MPa.” The Examiner notes that Hu describes that adhesive components should experience little change when subjected to various temperatures (including -40C and up to 85C, [0066]) and it therefore would have been obvious to have adjusted the mechanical properties of the other layers within the display device to vary commensurately due to a changes in temperature.  
Regarding claim 8, Hu additionally teaches that the underlying electronic device may be included in a case or housing and which may be considered to read on the claimed “cover panel” underlying the window and between which the electric panel and first and second functional films rest (e.g., a watch wallet, bracelet or the like, [0068], [0049]).
Regarding claim 9, Hu additionally teaches that the touch layer and the polarizer layers are optically clear ([0050], [0066], [0068], wherein the module may be transparent, and thus the constituent members would necessarily be transparent).
Regarding claims 10 and 20, Hu additionally teaches that the window member may have a glass layer component ([0008]). 
Regarding claim 11, Hu additionally teaches that the window member may include a polymer layer on top of a glass layer, which may be considered to be a coating on top of the glass layer ([0049]).
Regarding claim 19, Hu additionally teaches that the first adhesive member, reading on the first functional layer, may be an elastomeric component (see, e.g., [0092], wherein the touch sensor layer may include polyethylene terephthalate which may be considered to be elastomeric; additionally, see Hu, teaching that a substrate material for a touch sensor layer may be made of various polymeric materials that may be considered to be elastomeric, [0074]). 

Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive. The Examiner notes that the rejections have been adjusted and clarified in view of the present amendments.  
Applicant argues that Song fails to teach the modulus of the layer corresponding to the claimed first functional layer at temperatures of both -20C and at room temperature. While the Examiner agrees that Song does not explicitly teach the modulus of the film at these temperatures, adjusting the film so that its elastic modulus changes little over that temperature range would have been obvious in view of the applied art. As described in the body of the rejection, above, Hu teaches generally that adhesive components should experience little change when subjected to various temperatures so as to provide the layer and the device with good thermal resistance (including -40C and up to 85C, [0066]). It therefore would have been obvious to have adjusted the mechanical properties of the other layers within the display device to vary commensurately due to a change in temperature. The Examiner additionally notes that the range from 1000 to 2000 MPa would be included in the range of “greater than 200 MPa.” That is, if a film has a modulus of 2000 MPa or so over the range of from -40C to 85C, it would meet the limitations of, for example, claim 3, above. Furthermore, the modulus of the film would be expected to vary according to temperature, at least to some degree, and at least at some temperature range (see, Hu, [0066], as described above; the Examiner notes that what the temperature range along which the modulus is intended to vary is not claimed). 
The Examiner further notes that while Applicant argues that the claims require different modulus at different temperatures (or a specific modulus at a specific temperature), this feature is not actually specifically claimed. What is claimed are overlapping ranges for moduluses at two different temperatures while also (according to claim 2) being variable according to temperature. Therefore, the modulus could be the same for both the claimed temperatures (e.g., at 2000 MPa for both room temperature and -20C) while varying at a different temperature range or point other than “-20C” or “room temperature” and read on the claim limitations.
The Examiner notes, regarding the allegation of the impermissible use of hindsight in the rejections, that “[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). 
Therefore, claims 1-20 are rejected as described above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782